Citation Nr: 1218272	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable rating for bilateral hearing loss.

2.  Entitlement to an increased compensable rating for urethritis. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1978 and from January 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 and May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied increased compensable ratings for urethritis and bilateral hearing loss.

On his June 2008 and April 2009 formal appeals, Form 9s, the Veteran requested a hearing before the Board.  That hearing was scheduled for September 2010 and the Veteran was notified of the hearing date at his mailing address of record in July 2010.  The Veteran did not appear for the September 2010 hearing and has not requested that the hearing be rescheduled.  Thus, the Board concludes that he has withdrawn his request for a personal hearing before the Board with respect to the issues on appeal.

In June 2010, the Veteran properly executed a Form 21-22a changing his representation from The American Legion to Lisa A. Lee, Attorney, as stated on the title page. 

The issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  In an April 2011 and February 2012 statement, the Veteran, through his representative, contended that he is unemployable due to his service-connected disabilities.  Thus, the issue of entitlement to a TDIU is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claims. 


The issues of entitlement to increased ratings for urethritis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and auditory acuity level I in the left ear.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded a VA examination in February 2008 in order to adjudicate his claim.  The Board notes the examiner's determination that the Veteran was uncooperative during the examination and in that respect could not elicit accurate audiological testing for rating purposes.  The Board reminds the Veteran that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, in light of the above, the Board finds that VA has satisfied VA's duty to assist and a new VA examination is not warranted.  

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  However, in light of the fact that the Veteran was deemed uncooperative by the examiner and such a conclusion was thoroughly explained by the examiner, the Board finds that it necessarily follows that a finding would not be able to be made by the examiner as to the effects of the hearing loss on the Veteran's functioning.  Even so, while the February 2008 VA examiner did not specifically address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include treatment records, and in other documents of record, adequately addresses this issue.  Specifically, the Veteran has indicated that he has difficulty with hearing his wife, as well as different volume and a variety of sounds. Therefore, while the above stated VA examinations may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's service-connected bilateral hearing loss is currently assigned a 0 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he must wear hearing aids in both ears.  Therefore, he alleges that he is entitled to an initial rating in excess of 0 percent for his bilateral hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the evidence of record, on February 2008 VA examination, the Veteran reported progressive hearing loss, worse in the left ear.  He had difficulty hearing with background noise.  He had had a recent ear infection.  He also suffered from bilateral tinnitus.  Although the examiner measured the Veteran's hearing, he determined that the results were not reliable or suitable for rating purposes and thus were not reported.  The examiner explained that despite repeated attempts and reinstruction, the test results were not reliable because the Veteran  did not appear to be putting forth a good faith effort to cooperate with the examiner.  The results were strongly suggestive of non-organic hearing loss in that on re-testing there was great variability when responding to pure tones and speech discrimination scores. The speech discrimination scores were inconsistent with the pure tone thresholds obtained.  Moreover, there was poor agreement with air and bone conduction thresholds, more than would be reasonably expected given the air conduction thresholds.  




An August 2008 private treatment records reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
25
35
50
50
50

The averages were 37 in the right ear and 42 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

For the right ear, the average pure tone threshold of 37 decibels, along with a speech discrimination rate of 100 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 42 decibels, along with a speech discrimination rate of 96 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

VA treatment records dated until February 2009 do not reflect any other audiological testing results by which to rate the Veteran's claim for increased rating.  The Board has taken into account the Veteran's and his family's statements that he has a hard time hearing such things as voices and the phone.  However, the Board finds that the requirements for a compensable rating for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  The Board also notes that the Veteran has not submitted any additional medical evidence to demonstrate that his hearing has worsened since the most recent audiological testing.  Instead, his contentions as to his hearing disability have remained consistent throughout the appeal period.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for urethritis and a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Veteran is currently in receipt of service connection for chronic urethritis due to reoccurring urinary tract infections that he experienced in service.  The Veteran contends that his current urological symptoms, including urge and incontinence necessitating wearing absorbent materials, are due to his service-connected urethritis.  

On VA examinations in December 1985 and August 1990, urethritis was essentially asymptomatic.  There were no associated urinary complaints.  On VA examination in January 2006, the Veteran complained of urinary hesitancy, weak stream, dysuria and pain.  The diagnosis was history of urethritis, with no current urinary tract infections.  

The Veteran's most recent VA examination regarding the severity of his urethritis is dated in March 2007, at which time it was determined that his chronic urethritis was without any active disease or residuals.  However, the Veteran did have urinary retention that was determined to be secondary to prolonged use of psychotropics and unrelated to any service-connected disability.  Then, a February 2008 VA urodynamic evaluation resulted in the assessment of neurogenic bladder.  A treatment record dated in July 2008 includes a notation that the Veteran's bladder incontinence was due to a surgical complication in the military.  The record reflects that in 1982, two years after separating from service, the Veteran underwent surgery to remove kidney stones.  However, the Veteran is not in receipt of service connection for kidney stones, as such was previously denied and was not appealed by the Veteran.  

It is unclear to the Board whether the Veteran's current urinary symptoms, such as incontinence, are due to his service-connected urethritis, or are rather due to medication taken for other nonservice-connected conditions or due to a related or unrelated neurological disorder.  In light of the many years that have passed since the most recent VA examination and because it is unclear whether the Veteran's current symptoms are due to his service-connected disability, a new VA examination and opinion is necessary to fairly assess the claim.

Lastly, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his pending claim for increased rating, as the resolution of that claim might have bearing upon the Veteran's claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his chronic urethritis.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

What are the current symptoms, if any, of urethritis?  Does it result in urinary frequency, obstructed voiding, or a voiding dysfunction or is this due to other causes, such as the prolonged use of psychotropic drugs or a neurogenic bladder?  If due to urethritis, state the frequency with which the Veteran must change absorbent materials, ii) state the intervals in which he voids during the day and the night, and  iii) state whether there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) and whether there is stricture disease, recurrent urinary tract infections, markedly diminished peak flow rate on uroflowmetry, or post void residuals greater than 150cc.

2.  After completing the above, the Veteran's claim for increased rating for urethritis and for a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


